     Case: 1:21-cv-02005 Document #: 10 Filed: 07/09/21 Page 1 of 2 PageID #:69




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


STRIKE 3 HOLDINGS, LLC,                              )
                                                     )
                           Plaintiff,                )
                                                     )
v.                                                   )   Case No.: 1:21-cv-02005
                                                     )
JOHN DOE, subscriber assigned IP                     )   Honorable Edmond E. Chang
address 68.250.118.53,                               )
                                                     )
                           Defendant.                )
                                                     )

                          PLAINTIFF’S NOTICE OF SETTLEMENT
                              WITH DEFENDANT JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”), has settled

this matter with Defendant, John Doe subscriber assigned IP address 68.250.118.53

(“Defendant”) through Defendant’s counsel, Robert Cashman, Esq. Upon satisfaction of the

terms of the parties’ settlement agreement, to which Defendant still has executory obligations,

Plaintiff will dismiss this action with prejudice.

Dated: July 9, 2021                            Respectfully submitted,


                                               CLARK HILL PLC

                                               By: /s/ Samuel J. Tallman
                                               Samuel J. Tallman
                                               Clark Hill PLC
                                               130 East Randolph Street
                                               Suite 3900
                                               Chicago, IL 60601
                                               (312) 517-7515
                                               Email: stallman@clarkhill.com
     Case: 1:21-cv-02005 Document #: 10 Filed: 07/09/21 Page 2 of 2 PageID #:70




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2021, I electronically filed the foregoing document with the

Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.




                                                    By: /s/ Samuel J. Tallman
                                                    Samuel J. Tallman




                                                2
